Citation Nr: 1601416	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for prostate cancer, for accrued benefits purposes.  

3.  Entitlement to a compensable rating for chronic prostatitis, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board is aware that the Philadelphia RO has characterized the appellant's claim of entitlement to service connection for the cause of the Veteran's death as being on appeal from a September 2013 rating decision, and as being whether new and material evidence had been received to reopen a previously denied claim.  However, the Board finds the appellant perfected an appeal of the original August 2006 rating decision denying entitlement to service connection for the cause of the Veteran's death with the submissions of a timely September 2006 notice of disagreement, and a timely June 2007 substantive appeal.  Accordingly, the August 2006 rating decision did not become final, and the claim of entitlement to service connection for the cause of the Veteran's death is on appeal from that rating decision.

In the August 2006 and September 2013 rating decisions, the San Juan RO and the Philadelphia RO, respectively, also denied entitlement to death pension benefits.  In her September 2006 and October 2013 notices of disagreement, the appellant expressed disagreement only with the denials of entitlement to dependency and indemnity compensation (DIC), and contended that the Veteran's cause of death was related to his service.  See also November 2011 appellant statement (does not want pension benefits).  Accordingly, the Board finds the appellant did not appeal the denials of entitlement to death pension benefits, and thus, that issue is not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Virtual VA paperless claims processing system (Virtual VA) includes May 2004, May 2007, June 2007, and July 2012 statements from the appellant, September 2010, November 2011, and August 2013 VCAA notice responses, and a February 2014 substantive appeal.  The Veterans Benefits Management System (VBMS) contains an October 2015 appellate brief, and the translations of multiple documents associated with the evidentiary record from Spanish to English.  Other documents on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Cause of Death

The evidence of record indicates that before his death, the Veteran was an inpatient at a private hospital, Ryder Hospital, and the Veteran passed away at that facility.  See May 2007 appellant statement; Veteran's long form death certificate; March 2006 Medical Expense Report and attached documentation.  However, the private treatment records surrounding the Veteran's death are not currently associated with the evidentiary record.  Further, in a January 2013 letter opinion, Dr. N.A.O. discussed the Veteran's medical history and symptoms, and indicated she reviewed his private treatment records; however, it is unclear from the letter whether she was also a treating physician for the Veteran.  On remand, the AOJ should make appropriate efforts to obtain all relevant private treatment records.

The appellant has also indicated the Veteran received VA treatment from the San Juan VA Medical Center (VAMC), as well as a VA medical facility in Rio Padres.  See August 2013 VCAA notice response; November 2011 appellant statement.  Only a few treatment records from the San Juan VAMC are associated with the evidentiary record, dated from April 2003 to September 2003, and from August 2004 to April 2006.  On remand, the AOJ should ensure that all outstanding VA treatment records are obtained.

The Veteran's death certificate reflects that he died in April 2006.  The immediate cause of death was acute cardiorespiratory arrest, with an underlying cause of bilateral bronchopneumonia.  See also January 2013 Dr. N.A.O. letter opinion.

The appellant contends the Veteran developed prostate cancer due to exposure to herbicides during service, or due to his service-connected prostatitis, and that the prostate cancer spread to other parts of his body.  See, e.g., July 2012 appellant statement; November 2011 appellant statement; May 2010 appellant statement; June 2007 substantive appeal.  The appellant also contends that the Veteran's cardiopulmonary arrest was due to or related to exposure to herbicides in service.  See, e.g., March 2013 appellant statement; January 2013 Dr. N.A.O. letter opinion.  Finally, the appellant contends the Veteran's bronchopneumonia was related to recurrent bronchitis during service.  See March 2013 appellant statement; January 2013 Dr. N.A.O. letter opinion.  

At the time of his death, the Veteran was service connected for chronic prostatitis.  In a January 2013 letter opinion, Dr. N.A.O. noted the Veteran's causes of death, discussed the Veteran's medical history and symptoms, noted the Veteran had developed pneumonia several times, and stated pneumonia is one of the most common complications of bronchitis.  She further indicated she had reviewed the Veteran's private and service treatment records, and noted the Veteran's respiratory problems during service.  She opined that it is at least as likely as not that one of the Veteran's causes of death is service connected due to his history of chronic bronchitis that started while in service.  The Veteran's service treatment records indicate he was treated for bronchitis in December 1966 and February 1967.  However, the Board finds Dr. N.A.O.'s opinion is unclear as to whether it is her opinion that the Veteran developed chronic bronchitis which began during his military service or was otherwise related to his active military service, and whether such chronic bronchitis caused or contributed to the causes of the Veteran's death.  On remand, the AOJ should obtain a medical opinion from an appropriate medical examiner to determine whether the Veteran's causes of death, to include bilateral bronchopneumonia, were related to his active duty service.

Accrued Benefits

The Board notes that the evidence of record indicates that at the time of the Veteran's death, he had pending appeals before VA for entitlement to a compensable disability rating for chronic prostatitis; entitlement to service connection for posttraumatic stress disorder (PTSD); entitlement to service connection for Alzheimer's disease, to include as secondary to PTSD; and entitlement to service connection for prostate cancer, to include as due to herbicide exposure, and to include as due to service-connected prostatitis.  See August 2005 substantive appeal.  

On August 28, 2006, the appellant was informed of the San Juan RO's decision denying entitlement to accrued benefits.  However, the August 2006 rating decision did not contain a detailed explanation for the decision to deny accrued benefits, as was indicated in the August 28, 2006 notice letter.  In a May 2007 letter, the San Juan RO informed the appellant of the reasons for the denial of her claim for accrued benefits.  In a May 2007 statement of the case, the San Juan RO continued its denial of entitlement to service connection for the cause of the Veteran's death.  In June 2007, the appellant submitted a substantive appeal in which she indicated she wished to appeal all of the issues listed on the statement of the case, and any supplement statements of the case that the RO sent her.  She specifically contended that the Veteran's death was caused by his service connected prostatitis and that he had cancer related to his prostatitis.  

The Board affords the appellant the benefit of the doubt, and finds the appellant timely expressed her disagreement with both the continued denial of entitlement to service connection for the cause of the Veteran's death, as well as the May 2007 explanation for the denial of entitlement to accrued benefits for an increased rating for prostatitis and service connection for prostate cancer.  (Notably, the appellant did not express disagreement with the denial of accrued benefits for PTSD and/or Alzheimer's disease).   To date, the AOJ has not provided the appellant with a statement of the case in response to this timely notice of disagreement.  Because the notice of disagreement placed the issue of entitlement to service connection for prostate cancer and a compensable rating for prostatitis for accrued benefits purposes in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the appellant to identify any outstanding relevant private treatment records regarding the Veteran's service-connected prostatitis and/or the causes of his death.  The AOJ should undertake appropriate development to obtain all outstanding pertinent private treatment records, to include from Ryder Hospital and Dr. N.A.O.  The appellant's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the appellant and her representative of the status of the Veteran's records, and give the appellant the opportunity to obtain the Veteran's records on her own.

2. The AOJ should obtain all outstanding VA treatment records, to include from the San Juan VAMC and any VA medical facility in Rio Padres.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after all records obtained have been associated with the evidentiary record, the AOJ should obtain a medical opinion from a physician examiner with appropriate expertise to determine the nature and etiology of the cause(s) of the Veteran's death.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the physician.  The medical opinion must include a notation that this record review took place.

After reviewing the evidentiary record, the examiner is asked to respond to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's service-connected prostatitis caused or contributed to the causes of the Veteran's death?

The examiner should specifically address the appellant's contention that the Veteran's prostatitis developed into prostate cancer, which then spread throughout his body.  See, e.g., July 2012 appellant statement; November 2011 appellant statement; May 2010 appellant statement; June 2007 substantive appeal.

The examiner should also address the entry in the Veteran's San Juan VAMC Problem List noting the Veteran underwent a prostatectomy.  See also October 2005 DRO hearing testimony (appellant testified a field doctor, Dr. O, told her the Veteran had prostate cancer and that the Veteran had been operated on for prostate cancer).

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cause of death is related to the Veteran's military service?

The examiner should specifically address the January 2013 letter opinion from Dr. N.A.O. that it is at least as likely as not that one of the Veteran's causes of death is service connected due to a history of chronic bronchitis that started while in service.

The examiner should also address the January 2013 opinion of Dr. N.A.O. indicating the Veteran may have suffered from a heart condition related to herbicide exposure in service.  Please note, herbicide exposure has not been conceded for the Veteran.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran was competent to report his symptoms and history prior to his death.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. Issue a statement of the case, and notify the appellant and her representative of her appellate rights, with respect to the issue of entitlement to accrued benefits.  The appellant and her representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the appellant perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The AOJ is to note that the current evidence of record indicates that at the time of the Veteran's death, he had pending appeals for entitlement to a compensable disability rating for chronic prostatitis, and entitlement to service connection for prostate cancer, to include as due to herbicide exposure, and to include as due to service-connected prostatitis.  See August 2005 substantive appeal.

5. After the above development has been completed, readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If the claim of service connection for the cause of the Veteran's death remains denied, provide the appellant and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

